Exhibit 99.1 Texas Eastern Products Pipeline Company, LLC and Subsidiaries Unaudited Condensed Consolidated Balance Sheet March 31, 2008 Table of Contents UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET OF TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet as of March 31, 2008 1 Notes to Unaudited Condensed Consolidated Balance Sheet 2 Note 1.Organization and Basis of Presentation 2 Note 2.General Accounting Policies and Related Matters 3 Note 3.Accounting for Unit-Based Awards 4 Note 4.Employee Benefit Plans 7 Note 5.Financial Instruments 7 Note 6.Inventories 12 Note 7.Property, Plant and Equipment 12 Note 8.Investments in Unconsolidated Affiliates 13 Note 9.Acquisitions 15 Note 10.Intangible Assets and Goodwill 18 Note 11.Debt Obligations 19 Note 12.Minority Interest 23 Note 13.Member’s Equity (Deficit) 24 Note 14.Business Segments 25 Note 15.Related Party Transactions 26 Note 16.Commitments and Contingencies 28 Note 17.Subsequent Events 32 i Table of Contents TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (Dollars in thousands) March 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 41 Accounts receivable, trade (net of allowance for doubtful accounts of $128) 1,571,049 Accounts receivable, related parties 5,003 Inventories 87,526 Other 50,628 Total current assets 1,714,247 Property, plant and equipment, at cost (net of accumulated depreciation of $604,021) 2,252,377 Equity investments 1,164,337 Intangible assets 218,214 Goodwill 120,237 Other assets 134,449 Total assets $ 5,603,861 LIABILITIES AND MEMBER’S EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued liabilities $ 1,591,428 Accounts payable, related parties 30,250 Accrued interest 15,193 Other accrued taxes 20,719 Other 48,071 Total current liabilities 1,705,661 Long-term debt: Senior notes 1,716,748 Junior subordinated notes 299,547 Other long-term debt 429,200 Total long-term debt 2,445,495 Other liabilities and deferred credits 29,944 Commitments and contingencies Minority interest 1,575,589 Member’s equity (deficit): Member’s equity (deficit) (90,160 ) Accumulated other comprehensive loss (62,668 ) Total member’s equity (deficit) (152,828 ) Total liabilities and member’s equity (deficit) $ 5,603,861 See Notes to Unaudited Condensed Consolidated Balance Sheet. 1 Table of Contents TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET NOTE 1.ORGANIZATION AND BASIS OF PRESENTATION Organization Texas Eastern Products Pipeline Company, LLC (the “Company”), is a Delaware limited liability company whose membership interests are owned by Enterprise GP Holdings L.P. (“Enterprise GP Holdings”), a publicly traded partnership controlled by Dan L. Duncan.Enterprise GP Holdings is an affiliate of EPCO, Inc. (“EPCO”), a privately held company also controlled by Dan L. Duncan.Through May 6, 2007, our membership interests were owned by DFI GP Holdings L.P. (“DFIGP”), an affiliate of EPCO which initially acquired such interests in February 2005.On May 7, 2007, all of our membership interests, together with 4,400,000 of TEPPCO Partners, L.P.’s (“TEPPCO”) limited partner units (“Units”) and the incentive distribution rights associated with our general partner interest in TEPPCO, were sold by DFIGP to Enterprise GP Holdings for partnership interests in Enterprise GP Holdings.Mr. Duncan and certain of his affiliates, including DFIGP, Enterprise GP Holdings and Dan Duncan LLC, a privately held company controlled by him, control us, TEPPCO and Enterprise Products Partners L.P. (“Enterprise Products Partners”) and its affiliates, including Duncan Energy Partners L.P.EPCO and its affiliates and Enterprise GP Holdings are not liable for our obligations nor do we assume or guarantee the obligations of such affiliates.We do not receive financial assistance from or own interests in any other EPCO affiliates other than our general partner interests in TEPPCO.Enterprise GP Holdings, DFIGP and other entities controlled by Mr. Duncan own 16,691,550 of TEPPCO’s Units.Our executive officers are employees of EPCO, and the other personnel working on behalf of TEPPCO also are employees of EPCO.Under an amended and restated administrative services agreement (“ASA”), EPCO performs management, administrative and operating functions required for us and our subsidiaries, and we reimburse EPCO for all direct and indirect expenses that have been incurred in managing us and our subsidiaries. As used in this Report, “we,” “us,” “our,” and the “Company” mean Texas Eastern Products Pipeline Company, LLC, and where the context requires, include our subsidiaries and their business and operations.References to the “Parent Company” are intended to mean and include Texas Eastern Products Pipeline Company, LLC, in its individual capacity, and not on a consolidated basis as part of a common control group with EPCO, Enterprise GP Holdings or TEPPCO and its subsidiaries. We own a 2% general partner interest in TEPPCO and act as the managing general partner of TEPPCO.We have no independent operations and no material assets outside those of TEPPCO.TEPPCO, a Delaware limited partnership, is a master limited partnership formed in March 1990, and its Units are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “TPP.”Through June 29, 2007, TEPPCO operated through TE Products Pipeline Company, Limited Partnership, TCTM, L.P. (“TCTM”) and TEPPCO Midstream Companies, L.P.On June 30, 2007, each of TE Products Pipeline Company, Limited Partnership and TEPPCO Midstream Companies, L.P. separately converted into Texas limited partnerships and immediately thereafter each merged into separate newly-formed Texas limited liability companies that had no business operations prior to the merger.The resulting limited liability companies are called TE Products Pipeline Company, LLC (“TE Products”) and TEPPCO Midstream Companies, LLC (“TEPPCO Midstream”).Beginning June 30, 2007 and through January 31, 2008, TEPPCO operated through TE Products, TCTM and TEPPCO Midstream.As of February 1, 2008, TEPPCO operates through TE Products, TCTM, TEPPCO Midstream and TEPPCO Marine Services, LLC (“TEPPCO Marine Services”). Basis of Presentation and Principles of Consolidateion In accordance with our adoption of Emerging Issues Task Force (“EITF”) 04-5, Determining Whether a General Partner, or the General Partners as a Group, Controls a Limited Partnership or Similar Entity When the 2 Table of Contents TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET- (CONTINUED) Limited Partners Have Certain Rights, beginning January 1, 2006, we consolidated our interests in TEPPCO into our balance sheet. We own a 2% general partner interest in TEPPCO, which conducts substantially all of our business.We have no independent operations and no material assets outside those of TEPPCO.The number of reconciling items between our consolidated balance sheet and that of TEPPCO are few.The most significant difference is that relating to minority interest ownership in our net assets by the limited partners of TEPPCO, and the elimination of our investment in TEPPCO with our underlying partner’s capital account in TEPPCO (see Note 12 for additional information regarding minority interest ownership in our consolidated subsidiaries). The accompanying unaudited condensed consolidated balance sheet reflects all adjustments that are, in the opinion of our management, of a normal and recurring nature and necessary for a fair statement of our financial position as of March 31, 2008.Although we believe our disclosures are adequate to make the information presented in our unaudited balance sheet not misleading, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) have been condensed or omitted pursuant to those rules and regulations of the U.S. Securities and Exchange Commission (“SEC” or “Commission”).Our unaudited March 31, 2008 balance sheet should be read in conjunction with our audited December 31, 2007 balance sheet filed on TEPPCO’s Current Report on Form 8-K on February 28, 2008 and TEPPCO's annual report on Form 10-K for the year ended December 31, 2007.In addition, this financial information should be read in conjunction with TEPPCO’s Form 10-Q for the period ended March 31, 2008.The Commission file number for TEPPCO’s public filings is 1-10403. Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands. NOTE 2.GENERAL ACCOUNTING POLICIES AND RELATED MATTERS Business Segments We operate and report in four business segments: pipeline transportation, marketing and storage of refined products, liquefied petroleum gases (“LPGs”) and petrochemicals (“Downstream Segment”); gathering, pipeline transportation, marketing and storage of crude oil and distribution of lubrication oils and specialty chemicals (“Upstream Segment”); gathering of natural gas, fractionation of natural gas liquids (“NGLs”) and pipeline transportation of NGLs (“Midstream Segment”); and marine transportation of refined products, crude oil, condensate, asphalt, heavy fuel oil and other heated oil products via tow boats and tank barges (“Marine Services Segment”). Our reportable segments offer different products and services and are managed separately because each requires different business strategies (see Note Our interstate pipeline transportation operations, including rates charged to customers, are subject to regulations prescribed by the Federal Energy Regulatory Commission (“FERC”).We refer to refined products, LPGs, petrochemicals, crude oil, lubrication oils and specialty chemicals, NGLs, natural gas, asphalt, heavy fuel oil and other heated oil products in this Report, collectively, as “petroleum products” or “products.” 3 Table of Contents TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET- (CONTINUED) Estimates The preparation of financial statements in conformity with GAAP requires our management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Although we believe these estimates are reasonable, actual results could differ from those estimates. Income Taxes Our limited liability companyis not directly subject to federal income taxes.As a result, our earnings or losses for federal income tax purposes are included in the tax returns of our member.We are organized as a pass through entity for income tax purposes.As a result, our member is individually responsible for the federal income taxes on its allocable share of our taxable income.We are subject to the Revised Texas Franchise Tax, enacted by the State of Texas in May 2006.At March 31, 2008, we had a current tax liability of $2.0 million and deferred tax assets of less than $0.1 million.During the three months ended March 31, 2008, we recorded an increase in current income tax liabilities of $0.8 million. Recent Accounting Developments Certain provisions of Statement of Financial Accounting Standards (“SFAS”) No. 157, Fair Value Measurements, became effective for us on January 1, 2008.See Note 5 for information regarding new fair value related disclosures required in connection with SFAS 157. In March 2008, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities an – amendment of FASB Statement No. 133.SFAS 161 requires enhanced disclosures regarding (i) how and why an entity uses derivative instruments, (ii) how derivative instruments and related hedged items are accounted for under SFAS 133, Accounting for Derivative Instruments and Hedging Activities, and its related interpretations, and (iii) how derivative instruments and related hedged items affect an entity’s financial position, financial performance and cash flows. SFAS 161 requires disclosure of (i) the fair values of derivative instruments and their gains and losses in a tabular format, (ii) derivative features that are credit risk-related and (iii) cross-referencing within financial statement footnotes to locate important information about derivative instruments. SFAS 161 is effective for us on January 1, 2009.Management is currently evaluating the impact that SFAS 161 will have on our financial statement disclosures.At present, we do not believe that this standard will impact how we record financial instruments. NOTE 3.ACCOUNTING FOR UNIT-BASED AWARDS 1999 Plan The Texas
